UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Rexahn Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Commission File No.: 001-34079 Delaware 11-3516358 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 15245 Shady Grove Road, Suite 455 Rockville, MD 20850 (Address of principal executive offices, including zip code) Telephone: (240) 268-5300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer ¨ Non-Accelerated Filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 83,187,163 shares of common stock outstanding as of August 16, 2010. REXAHN PHARMACEUTICALS, INC. (A Development Stage Company) TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1 Financial Statements 1) Condensed Balance Sheets at June 30, 2010 (unaudited) and December 31, 2009 3 2) Condensed Statements of Operations for the three months and six months ended June 30, 2010 and 2009 (unaudited) and cumulative from March 19, 2001 (inception) to June 30, 2010 (unaudited) 4 3) Condensed Statements of Cash Flows for the six months ended June 30, 2010 and 2009 (unaudited) and cumulative from March 19, 2001 (inception) to June 30, 2010 (unaudited) 5 4) Notes to Condensed Financial Statements for the six months ended June 30, 2010 and 2009 (unaudited) 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 Quantitative and Qualitative Disclosures About Market Risk 28 Item 4 Controls and Procedures 28 PART II OTHER INFORMATION Item 1 Legal Proceedings 29 Item 1A Risk Factors 29 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3 Defaults Upon Senior Securities 32 Item 4 (Removed and Reserved) 32 Item 5 Other Information 32 Item 6 Exhibits 32 SIGNATURES 33 2 Table of Contents PART IFinancial Information Item 1Financial Statements REXAHN PHARMACEUTICALS, INC (A Development Stage Company) Condensed Balance Sheets June 30, (unaudited) December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Marketable securities Prepaid expenses and other current assets (note 3) Note receivable – current portion - Total Current Assets Restricted Cash Equivalents (note 14) Note Receivable - Equipment, Net (note 4) Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses (note 5) $ $ Deferred Revenue (note 6) Other Liabilities (note 7) Total Liabilities Commitment and Contingencies (note 13) Stockholders' Equity (note 9): Preferred stock, par value $0.0001, 100,000,000 authorized shares, none issued and outstanding - - Common stock, par value $0.0001, 500,000,000 authorized shares, 82,801,368 (2009 – 71,938,701) issued and 82,787,163 (2009 – 71,924,496) outstanding Additional paid-in capital Accumulated deficit during the development stage ) Treasury stock, 14,205 shares, at cost ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See the notes accompanying the condensed financial statements 3 Table of Contents REXAHN PHARMACEUTICALS, INC (A Development Stage Company) Condensed Statement of Operations (Unaudited) Three Months Ended June 30, Six Months
